IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
STEPHEN P. KELLY,
Plaintiff, No. 21-CV-34-H-SEH
VS.
ORDER

DIRECT EXPRESS INC., a Texas
Corporation,

Defendant.

 

 

Plaintiff has requested that he be provided with a copy of the complaint on
file in this case.!

ORDERED:

The clerk is directed mail to Plaintiff, at Plaintiff's mailing address provided
to the Court by Plaintiff, a copy of the complaint filed by Plaintiff on May 7,
2021.7

DATED this g day of July, 2021.

AM E. HADDON
United States District Judge

{edn

 

' See Doc. 7 at 2.

> Doc. 2.
